DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. The Applicant has amended pending claim 1 to recite a weight average molecular weight range of the styrene-based thermoplastic elastomer.  The Applicant has argued that as JP ‘429 teaches a styrene-based thermoplastic elastomer having polar groups and as Jang is silent regarding the styrene-butadiene copolymer having polar groups one of ordinary skill in the art would not have looked to Jang for guidance as to a suitable molecular weight for styrene-based thermoplastic elastomers of JP ‘429.  The Examiner, however, respectfully disagrees.  JP ‘429 teaches the use of a styrene-based theremoplastic elastomer but is silent regarding a suitable molecular weight.  As such, one of ordinary skill in the art would have been motivated to look to the prior art in order to ascertain what a suitable molecular weight range for such an elastomer would be in a toner particle.  The Examiner sees nothing in Jang that would dissuade one of ordinary skill in the art from using molecular weight range for the styrene-based thermoplastic elastomer taught therein as guidance for a suitable molecular weight range for the elastomer of JP ‘429.  Both JP ‘429 and Jang teach very similar methods of production (suspension polymerization) wherein binder resin monomers, release agents, charge control agents, carbon black and the styrene-based thermoplastic elastomers are dispersed in suspension and sheared to disperse the monomer mixture .
The Applicant has further argued that unexpectedly superior results are obtained by virtue of optimizing the molecular weight of the styrene-based thermoplastic elastomer of the instant invention and points to Examples 1 to 8.  However, the Applicant’s inventive Examples 1 to 8 utilize one of two thermoplastic elastomers (labeled “a” and “e”), but only the molecular weight of thermoplastic elastomer a appears to be given (Mw 106,000, [0086]).  The molecular weight of thermoplastic elastomer e is not given ([0093]).  Furthermore, the comparative examples utilize different thermoplastic elastomers with molecular weights within the Applicant’s recited .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-258429 in view of Jang et al. (US PGP 2013/0059245).
JP ‘429 teaches a toner comprising a binder resin, a colorant a styrene-based thermoplastic elastomer and a fatty acid ester ([0050]) as well as an external additive ([0024]).  The fatty acid ester is taught to be dipentaerythritol hexamyristate which has a molecular weight of 1769 g/mol ([0050]).  In Example 2 of JP ‘429 the thermoplastic 
Jang teaches a toner comprising a styrene butadiene copolymer that is taught to act as a pigment stabilizer.  The copolymers are taught to have a molecular weight of from 2000 to 200,000 ([0028]).  Jang further teaches that if the molecular weight exceeds 200,000, the viscosity of the monomer mixture for forming the toner becomes so high that the dispersion stability and polymerization stability may be deteriorated resulting in broadening of the particle size distribution of the toner ([0028]).  Jang further teaches optimizing the styrene to butadiene content ratio to optimize the ability of the elastomer to function as a pigment stabilizer, teaching that the styrene content should not be lower than 10% ([0028]).  As JP ‘429 also teaches adding the styrene-butadiene type thermoplastic elastomers to a monomer mixture when forming the toner particles, utilizing a molecular weight within the range taught by Jang would have alleviated the same problem.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the molecular weight and styrene content of the thermoplastic elastomer of JP ‘429 to values within the ranges taught by Jang et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/10/2021